Situation in the Horn of Africa (debate)
The next item is the position of the Council and the Commission on the situation in the Horn of Africa.
President-in-Office of the Council. - Mr President, at this late hour I wish to make a few remarks on the Council's position on the Horn of Africa.
The Horn of Africa of course is a challenging region which deserves our particular and increased attention as it has a major impact on the EU. The EU closely follows developments in this region and prepares to engage even more with the countries of the Horn of Africa.
I know that Parliament also keeps abreast of developments. The visit that your delegation made late last year to Eritrea and Ethiopia and also Djibouti was important. I also took note of the motion for a resolution on the Horn of Africa that has been elaborated partly in the context of this visit. It clearly displayed to the region and to Europeans the growing engagement for the Horn of Africa within the EU. On behalf of the Council, I welcome the involvement of Parliament in our efforts to address the challenges in the Horn of Africa.
There are several sources of tension in the Horn of Africa. I will get to them in more detail. However, in the view of the Council these tensions are often linked in one way or another within the region. For this reason, the Council is particularly looking to discern the regional links between ongoing conflicts. What are these links between conflicts?
First, there is a dispute between Ethiopia and Eritrea, which might be considered as one of the principle causes of instability in the whole region. This is reflected in the following ways: the support of opposing warring factions in Somalia; destabilisation efforts in each other's countries - let me mention Ogaden, Oromo in Ethiopia in particular; it is reflected also in support for the revival of the peace process in Sudan; Eritrea has suspended its membership in the Intergovernmental Authority for Development (IGAD).
And, last but not least, the conflict in Somalia has caused one of the most serious humanitarian situations that we face in the world today. The increase in acts of piracy off the coast of Somalia is another serious consequence of this conflict.
Another serious issue is the competition for natural resources such as water and minerals in the Horn of Africa. This phenomenon increases pastoralist conflicts in areas populated by different cultural and ethnic groups. It also increases food insecurity and human insecurity in general, which contributes to the conflict and the migration.
There are also serious regional interdependencies. Let me mention some of them. There are the border conflicts, as mentioned before: the disputes between Ethiopia and Eritrea, Sudan and Ethiopia and Djibouti and Eritrea, which might be considered as sources of instability in the region. I would also stress that improved regional cooperation would contribute to lowering tensions around national boundaries.
Food security is another interdependency. This is of course a major concern in the region. Recurring droughts, as well as floods, have a devastating effect on the population. Once again, regional cooperation could mitigate the effects of these natural events.
As you know, some argue that this problem is at the origin of the conflicts in Darfur, Somalia and many other areas of the Horn of Africa. I am not sure that gives a full explanation, but I do believe that this question must be resolved in each of the countries and within the regional context in a fair and transparent manner.
Piracy was initially localised to a small part of the Somali coast. The pretext of the pirates was to levy a fishing tax on a ship in Somali waters. As you are certainly well aware, this activity has expanded significantly and now threatens the delivery of humanitarian aid to Somalia and maritime safety in the Gulf of Aden and well beyond, including ships travelling off the coast of Kenya and Tanzania.
There are also several other interdependencies which have a serious impact on Europe and on the countries of the Horn of Africa, such as terrorism and migration.
So what are the actions which the European Union undertakes? What is our engagement or involvement? The main political instrument at the disposal of the Council - which I have the honour to represent here today - is a political dialogue, not only with the individual countries but also with other regional stakeholders, such as the African Union, the Intergovernmental Authority on Development, the League of Arab States, and the United States and China as important countries.
Political dialogue is a mutual commitment in the Cotonou Agreement between the EU and each of the countries in that particular region. This dialogue is principally pursued through the heads of the EU missions in the countries concerned. It is a very important instrument to the Council, as it gives us a direct contact with the authorities of those countries. It provides an opportunity to hear their point of view, but also to clearly explain our perceptions and raise concerns that we have on certain issues. This particularly concerns matters of governance and human rights. Those are the main issues.
On top of this, the Council disposes of the instruments of the European Security and Defence Policy (ESDP). Since September 2008, the Council has deployed this instrument to fight piracy off the Somali coast, first through the coordination cell EU NAVCO, based in Brussels and then since December 2008 through the maritime operation called EU NAVFOR Atalanta.
Finally, the EU acts through the financial instruments of the European Commission such as the African Peace Facility and Instrument of Stability. I will let Commissioner Ferrero-Waldner elaborate further on that because that is the Commission's responsibility.
Of course the Council is always looking, together with the European Commission, for ways to enhance the effectiveness and the visibility of EU action. I look forward to hearing your proposals and recommendations on this particular issue.
Member of the Commission. - Mr President, the Commission has over recent years already called for greater attention to be given by the European Union to the situation in the Horn of Africa. Today in this debate I am replacing my colleague Louis Michel, who unfortunately cannot be here; I take this matter on with great interest, both in its own right and also because it affects Europe directly - the need, for instance, to mobilise our navies to combat piracy, and this is only one recent example.
We therefore very strongly welcome the initiative of the parliamentary delegation which visited the region and their subsequent report and draft resolution, which we also support in principle.
The internal situation in each of the countries of the Horn cannot be understood in isolation from the regional dynamics. We have to continue to encourage a global approach resting on economic development, governance and security if we want to advance regional stability, respect for the essential and fundamental elements of Cotonou and the fight against poverty.
Let me comment on the situation by country before concluding with remarks on the regional strategy for the Horn.
Firstly, let me say a word on Ethiopia/Eritrea. Ethiopia occupies a strategic economic and political place in the region. The Commission continues to support Ethiopia with its poverty alleviation efforts, where important progress has been registered.
Weak regional security and inter-community tensions affect the internal situation of the country, especially in the Ogaden, where access to the population still remains constrained. The Commission will also continue to monitor the human rights situation and the democratisation process. Considering the circumstances of the 2005 general elections, the Commission will closely monitor the preparation and proceeding of the 2010 elections, especially in the context of the recently approved NGO legislation and the re-arrest of the opposition leader, Ms Birtukan Medeksa.
The internal situation in Eritrea is partly determined by the impasse in the border conflict with Ethiopia. The Commission remains seriously concerned about human rights violations and the precarious social and economic situation. In our view, there is a strong argument for the continuance of a cooperation programme which aims at the improvement of the living conditions of the population. The political dialogue initiated in 2008 provides a good platform for sustained engagement with the Eritrean authorities. Let us be clear: we expect some positive and tangible steps in Eritrea as a result of this process.
As indicated in your draft resolution, the virtual demarcation of the border between Ethiopia and Eritrea - as decided by the Boundary Commission - will not lead to a full resolution of the problem if it is not accompanied by dialogue aiming at the normalisation of relations between the two countries.
The recent dispute between Eritrea and Djibouti is to be seen in a larger regional context and for which a global solution needs to be sought through local and regional actors. We will continue to support such processes.
Now that Ethiopian troops are withdrawing from Somalia, the cooperation of both Ethiopia and Eritrea in the Somali peace process will be essential for it to be successful.
On the situation in Sudan, I fully share Parliament's analysis. Indeed, 2009 is a decisive year for the future of this country. The persistence of violence in Darfur and the difficulties in completing the implementation of the North/South Comprehensive Peace Agreement (CPA) have the potential to destabilise the country and affect the whole region. We should therefore maintain a strong dialogue with, and a strong pressure on, the Khartoum authorities to obtain their full cooperation, both on the CPA and also on Darfur and their processes. These authorities, as well as the other Sudanese stakeholders, know only too well where their responsibilities lie and what they need to deliver.
In Darfur, military operations and violence must be ended and the political process fully resumed. The deployment of the UNAMID must take place within the foreseen time. The Sudanese authorities must respect their obligations as regards the facilitation of humanitarian aid and human rights activities. On the CPA, it is crucial that the Government of Khartoum and of South Sudan settle their differences over critical issues such as sharing of oil revenues, boundary delimitation, and legislation in security and political matters. Failing to do so could turn the planned elections of 2009 into a scenario of renewed violence and conflict.
In Somalia, the peace process is in a crucial phase. The resignation of President Yusuf and the withdrawal of the Ethiopian army present a new period of uncertainty and risk. But they also provide an opportunity to launch an inclusive political process. On the political side, the European Union continues its activities in support of the Djibouti process, which should lead to more inclusiveness through the election of a new president and the formation of a government of national unity with an expanded parliament. There is no plan B for the Djibouti process. Without international and regional support that advances the emergence of favourable conditions for its implementation, the agreement will have little chance of success.
As regards security, the Commission remains committed to supporting the establishment of a system for the sound governance of the security sector. Whatever the nature of the international force (UN authorised stabilisation force, UN peacekeeping mission or only a strengthened AMISOM), its mandate will need to focus on the support for the implementation of the Djibouti Agreement. The Commission has given a positive response to the demand for further financial support to the reinforcement of AMISOM.
Finally, on the Horn of Africa in general, I very much appreciate Parliament's support for the Commission's Horn of Africa initiative. This initiative is based on the 2006 Horn strategy, which was adopted in the conviction that the conundrums in the region can only be dealt with globally. In this spirit, the Commission supports your proposal to nominate a special representative for the Horn.
We have been establishing good working relations with IGAD, which supports the Horn of Africa initiative and which plays a key role in its implementation. A second joint experts' meeting on water, energy and transport, where concrete projects could be developed that might be presented to a possible donor conference, is foreseen for the near future.
The participation of Eritrea, which plays a key role in the regional dynamics, is essential for the success of the Horn of Africa strategy. Commissioner Michel's contacts with the heads of state and government of the region, including President Isaias, have allowed an opening in this regard and the new IGAD Executive Secretary is in the process of engaging with the Eritrean authorities, including on the reform and revitalisation process of IGAD.
Mr President, I was a little long but with so many countries, if you want to say something, you have to say at least a few words.
The introduction is covered by a special rule and there are no limits.
on behalf of the PPE-DE Group. - (PL) Mr President, Commissioner, President-in-Office, thank you very much for the opinion of the Council and the Commission on the Horn of Africa. The importance of this region transcends purely geographical bounds. The conflicts and structural problems there are compounded by the negative phenomena in other regions of Africa. I was part of the European Parliament delegation on its recent visit, and I could see for myself how complex, comprehensive and interlinked the problems there are, and why our answer needs to be comprehensive.
In the draft resolution we have concentrated on three fundamental, but also fairly broad issues: regional security, food security and, in our notes on human rights, democracy and good governance. Since my visit I am in no doubt that the fundamental condition for improving the situation is goodwill and dialogue between regional leaders.
The European Union's policy of supporting regional institutions in the Horn of Africa is correct, but without active involvement of the key players, the policy will remain ineffective. Some countries of the region use poor tactics, for example, you cannot appeal for dialogue with one neighbour and at the same time refuse dialogue with another. This practice is illogical, and makes diplomatic success practically impossible. Political leaders there need to accept the fact that exercising power is tied in with responsibility.
What we expect from the leaders in the Horn of Africa is not linked to some specifically local, European values. What we expect is a minimum acceptance of universal values. We are also convinced that fundamental rights and freedoms belong to everybody. No developing country can work properly in the modern world if it rejects fundamental, universal values. Accepting them is therefore not just a gesture towards the European Union, but an action that will further their own interests. Concepts of development may vary, but values do not change, and we would like these values - common and universal - to become the daily bread in the Horn of Africa.
The Council and the Commission must draw their conclusions from the fact that, in this Parliament's view, the governments of the countries of the Horn of Africa are not acting in accordance with their obligations under the terms of Article 9 of the Cotonou Agreement. Human rights, democracy and good governance are empty words. That is perfectly obvious to anyone who does not keep their eyes closed.
In Ethiopia, for example, which is the headquarters of the African Union, the people are oppressed under the cover of rhetoric that sounds good to donors, but which is no less crude and shameless.
I will describe two recent episodes ...
On 29 August, Ms Birtukan Midekssa, the leader of a party with a parliamentary seat, was again arrested and sentenced to life imprisonment for refusing to publicly state that she had requested the pardon that the Meles Zenawi Government used to release her in 2007, along with many other political leaders of the opposition held since the elections of 2005.
Second: the approval by the Ethiopian Parliament of the so-called NGO Act, which, in practice, criminalises all the work of independent NGOs.
There is no transition to democracy in Ethiopia, Commissioner, and I would be grateful if you would tell this to your colleague Louis Michel.
In Eritrea, the wrath of the government against anyone who tries to exercise the most basic human rights is even more shameless.
As for Somalia, which is currently the most serious situation in the whole Horn of Africa, the international community, including the European Union, has a criminal lack of interest in the fate of the people in a country where there has been no law and order for decades and where Ethiopian troops were able to occupy the land and commit crimes with impunity and where pirates and terrorist groups thrive.
The EU naval mission will not resolve anything if the European Union, the United States, the UN and the African Union continue to ignore the causes of the piracy, which are rooted and must be fought on land and not at sea.
The region will not have stability or progress without resolution of the tragic conflicts that continue to devastate Sudan, especially in the South and in Darfur, and where the rhetoric of the international community, the European Union included, needs to be translated into decisive action to protect the civilian populations who are being attacked and to end the impunity of the criminals.
In this regard, the possible confirmation of the prosecution of President Omar Bashir by the International Criminal Court will be a test of the credibility and effectiveness of both the European Union and the African Union.
on behalf of the ALDE Group. - Mr President, the Horn of Africa is a dreadful region where internal and regional conflicts continue to undermine peace and security. They create humanitarian disasters and paralyse the development of this strategically significant region.
Each war, each conflict accentuates the fragility of the states. At the heart of most of these conflicts is the lack of leadership and democratic governments rightly put forward in the report of the EP delegation.
What this region needs is home-grown democratisation, respect for national and international rule of law and above all national reconciliation. About Somalia, I would like to emphasise that the resignation of former president Yusuf and the withdrawal of Ethiopian forces creates a huge window of opportunity. The time has come to pick up the pieces and bring about intra-Somali peace.
The Somali Parliament is a crucial factor for confidence-building and can make the peace process all-inclusive. Furthermore, it is imperative that the EU supports the renewal and strengthening of an African Union Peace Force. This force needs a decent UN mandate. If not, Ugandan and Burundian forces will pull away from Mogadishu leaving a security gap behind.
I entirely agree with Commissioner Ferrero-Waldner. There is a momentum for change now in Somalia that should be taken advantage of. The power as well as the security vacuum must be filled. If not, the stateless chaos known as Somalia will remain.
Mr President, the Horn of Africa is currently a real powder keg, not only due to the situation of total instability in Somalia and Sudan, but also in the three countries that Mr Kaczmarek, Mr Hutchinson and I had the pleasure of visiting.
The three countries to which the delegation's visit was confined - Eritrea, Djibouti and Ethiopia - have in common poverty and therefore a very low standard of human rights. As regards poverty, according to the figures given to our delegation, the Government of Ethiopia has acknowledged that six and a half million people are already affected by famine. The United Nations puts this figure at over twelve million. We are therefore facing a humanitarian crisis that is not being reported in the media, due to other current international crises, even though it is truly shocking.
The human rights situation also deserves our attention, given the existence of political prisoners - and that is the word for them: political prisoners - in all three countries.
The border dispute between Eritrea and Ethiopia is totally absurd, as also is the involvement of more than 200 000 soldiers in this dispute. I cannot end my speech without congratulating Commissioner Michel on his actions in the area and for starting a political dialogue. This dialogue must continue but it must also be made clear that we will be very firm: firm in defending human rights and firm towards the outrages being committed through the adoption of laws in relation to NGOs. It must be borne in mind that, thanks to this political dialogue, we are proving that the European Union enjoys high prestige at international level.
on behalf of the GUE/NGL Group. - (DE) Mr President, the Horn of Africa has recently moved back into focus in the EU. After all, the EU's combat mission Atalanta has been stationed there since Christmas. In sending this mission, the EU has made the mistake of NATO, the United States, Russia and others there of superficially combating problems by military means, by means of warships. Indeed, Mr Kouchner actually welcomed the opportunity for action, 10 years after Saint-Malo, with a maritime combat operation off Somalia. The real causes of the problem are the unfair distribution of resources, for example owing to exploitation of fish stocks, including by fishing trawlers from the European Union. Somalia is one of the countries whose virtually non-existent government the West is supporting by all means possible.
The Ethiopian occupying forces have now left Somalia, but more than 16 000 people have lost their lives since the invasion of these forces. Dealings with the countries of the Horn of Africa are illustrated by the example of Djibouti, which has an authoritarian regime, yet all manner of Western countries have military bases there. Assistance must be provided to the people of the region - not by means of warships, which serve only to protect Western trading routes, but in the form of humanitarian aid, for example.
(DE) Mr President, ladies and gentlemen, Somalia is a failed State, with all the dreadful things this entails. You have set out most excellently what needs to be done here, and my friend Mrs Gomes has also stated this very clearly.
Piracy is just one part - albeit an important one - of this problem, as piracy is very firmly established in the region. A second aspect is the protection of EU maritime routes, which is in the European Union's own interests and those of its citizens.
That is why we have the ESDP operation Atalanta, which is the first maritime operation under the ESDP. The operation's headquarters are in the United Kingdom, which is also new, and it is being led by a British naval officer, Rear Admiral Jones.
Its first task is to protect food aid and to make sure that this aid can actually reach Somalia, and its second is to combat piracy and take the appropriate action.
We had a conversation with the operation headquarters in Northwood, which made clear that they are missing several things, such as tankers and reconnaissance aircraft - manned and unmanned - and helicopters, as the surveillance needs to be carried out over a very large area. We must all have a common interest in a successful Operation Atalanta. This is necessary both to protect our maritime routes and to make a contribution - albeit possibly just a small one - to solving the problem of the failed State of Somalia.
(RO) I would first of all like to congratulate my fellow Members for this fact-finding mission to one of the most perilous regions in the world and certainly one of the most disadvantaged.
I also think that the Horn of Africa is possibly the poorest region in the world. Ethiopia has suffered a disaster as a result of the drought over the last few years. It is a country where millions of people suffer from hunger, even during years where there is a rich harvest.
Sudan and the Darfur region, in particular, are also tragic locations on the world map due to a humanitarian disaster, which has been described by many experts as outright genocide, as a result of the slaughter of more than two million people, while four million are refugees from the civil war.
Somalia, Eritrea and Djibouti are three of the poorest countries where conflict is a permanent reality, just as you have actually highlighted, Commissioner, and my fellow Members before that.
The constant instability in the region is one of the causes of the problems which the Horn of Africa is facing during the process of economic, social and political development. The success of the peace process in the region is closely linked to the involvement of regional and African structures, such as the Intergovernmental Authority on Development or the African Union.
The European Union must support the consolidation of these organisations, along with an increase in their ability to prevent and resolve conflicts. Better regional integration would also facilitate a more open dialogue between the countries in the Horn of Africa on subjects of common interest, such as migration, arms trafficking, energy or natural resources, and would provide a basis for dialogues on controversial topics.
The European Union must, of course, get involved more when it comes to human rights violations. According to the Cotonou Agreement, these countries need to reach an agreement with the European Union with regard to observing the rule of law, human rights and democratic principles.
(SV) Mr President, Commissioner, Mr President-in-Office of the Council, on the morning of Sunday 23 September 2001, the Swedish citizen Dawit Isaak was taken from his home in Eritrea by the country's authorities. He was imprisoned without trial and, more than seven years later, has still not been formally charged. His crime is stated as 'having reported independent news'. In this resolution, we have the first direct reference to Dawit Isaak. This should increase the pressure on Eritrea.
It is unacceptable for an EU citizen, a Swedish journalist, to be imprisoned for years and to be harassed by a rogue regime like that in Asmara, a regime that receives aid from the EU, aid that, moreover, has increased significantly. It is now time, Commissioner, for the European Union to act and lay down conditions for this aid. The time for silent diplomacy is past. Enough is enough. The EU will not accept the trampling underfoot of fundamental human rights, the murder or imprisonment of journalists and critics of the regime, while the population is oppressed and starving.
The European Parliament is today demanding that Dawit Isaak and the other journalists imprisoned in Eritrea be released immediately. This is a powerful step in the right direction. Now the Commission and the Council must also lend force to these words. It is therefore high time that the EU entered into negotiations and introduced sanctions.
(SV) Mr President, like my fellow Member from the Group of the Alliance of Liberals and Democrats for Europe, I would like to highlight the issue of the release of Dawit Isaak. For seven years, the Swedish citizen Dawit Isaak has been imprisoned without trial in a prison cell in a terrible dictatorship. I am pleased that we have included a passage on his immediate release in the resolution on the Horn of Africa. We require the immediate release of Dawit Isaak, as well as all of the other imprisoned journalists. No trial, and what was their crime? Well, it was working for democracy and for the freedom of speech.
The EU's future aid to Eritrea must be linked to clear demands for the release of Dawit Isaak and the other journalists. Conditional aid, together with sanctions, the freezing of Eritrean assets in Europe and the reporting of this violation of international law to the International Court of Justice are what we need today. The Swedish Government has worked using silent diplomacy, it has been said, but, after seven years, still nothing has happened. Now it is time to act.
Mr President, the Horn of Africa is pretty much an unmitigated disaster. The region has been devastated by decades of war, famine, environmental degradation, corruption, mismanagement and political repression. Human rights are abused as a matter of course. Civil society is weak. Alarmingly, the situation could easily deteriorate further. Tensions between Ethiopia and Eritrea over disputed territory are still likely to flare up at any moment. The failed state of Somalia remains infected by clan violence and Islamist extremism, which will worsen as Ethiopia now withdraws its troops and with the resignation of the recent President.
We have also debated the epidemic of piracy off the Somali coast. There is, of course, always a temptation by the EU to suggest military action as a panacea to the chaos in the Horn of Africa. Past experience suggests this would be a terrible mistake. President Bill Clinton sent US troops to tame Somalia, but that was a disaster too.
The one oasis of optimism, in my view, is in the region of Somaliland, which was formerly a British Protectorate. It was absorbed into the Somali Republic in 1960 after foolishly voluntarily relinquishing its brief period of independence, but split away again in the chaos following the death of Siad Barre in 1991. Ever since then, Somaliland has been the only cohesive and functional polity in Somalia. The people of Somaliland benefit from a relatively benign government and progressive institutions. They also possess symbols of statehood such as a separate currency and a flag.
Speaking personally, and not for my party or my political group, perhaps it is time for the international community, led by the African Union, to begin considering more seriously Somaliland's quest for independence. An independent Somaliland, supported by the West, could be a force for stability and progress in an otherwise hopeless and chaotic region. Certainly, the people of Somaliland would be justified in asking why we here in the EU were so reluctant to recognise their de facto country, but were so quick to recognise the independence of Kosovo.
(RO) The European Union really has every good reason to be concerned by the situation created in Somalia where a power vacuum has virtually formed which has every chance of being filled by Somali Islamic militia. Apart from withdrawing the three thousand Ethiopian troops, the missions under the auspices of the African Union could also withdraw if they do not receive additional support during the subsequent period.
I could not describe the European mission patrolling the waters in the region as anything other than a resounding success, but this task only involves treating the effects of the 'disease', and not at all the disease itself. Somalia must have a government capable of acting as a dialogue partner for the international institutions, European Union and all the other states willing to assume an active role in bringing stability to this region.
(RO) The European Union has numerous responsibilities in Somalia and the Horn of Africa. Instability, the lack of governance and security have made this region a source of concern for many reasons.
Above all, the unprecedented increase in the acts of piracy committed by groups given shelter in Somali units is affecting commercial routes in a region which is vital to European and global trade. It concerns us to see that these groups are becoming increasingly more technologically advanced and capable of attacking ships located at ever greater distances from the shore.
This state of affairs is obviously due to the desperate situation which Somalia is in, specifically, the non-existence of a central government capable of controlling its territorial waters. However, the international community equally bears responsibility with regard to these events. Piracy, no matter on which seas it takes place and the safe havens which the perpetrators enjoy, is a violation of the written and unwritten laws of any country and intervention against this is justified, regardless of where it comes from.
The chances of the European Union and the international community changing the basic reality in Somalia are slight. However, tackling one of its consequences, piracy, is much more within our grasp.
President-in-Office of the Council. - Mr President, firstly, allow me to react to two remarks made here and then draw some conclusions. Olle Schmidt and Eva-Britt Svensson asked about the journalist, Dawit Isaak: yes, we are trying to do something in Eritrea to set him free.
Anna-Maria Gomes asked about the recent arrest of the opposition activist Mrs Bertukan. The Council is certainly aware of this case, which dates back to the post-election riots in 2005 when she was arrested, together with other opposition activists, before being pardoned in 2007. She was re-arrested at the end of the year. Since then the EU has been closely following the case, and the Council is ready to take the appropriate steps if the situation requires.
Then I would like to make five short concluding remarks. First let me say that we really appreciate the input of the delegations that travelled to the region, in particular to Mr Hutchinson, Mr Kaczmarek and Mr Irujo Amezaga.
First I think I can assure you that, under the Czech presidency, there will be continuity. So we certainly are not going to completely redefine the EU strategy towards the Horn of Africa. We will rather try to pursue the policy established by our predecessor in the best possible manner.
One of the most important tasks will be the containment of piracy and, in this context, we strongly appreciate the effort of the French presidency that accomplished the difficult start of deploying the first EU naval mission. Certainly, we are not a naval power in the Czech Republic so we appreciate here strong EU engagement.
My second remark is that the short-term Operation Atalanta has already prevented several acts of piracy from taking place and apprehended a number of pirates, so within a month of deployment the effectiveness of the operation has already become apparent. Atalanta is a short-term measure to curb piracy. However, it was a necessary short-term measure.
The third point is that, in order to find a long-term solution in Somalia, the Council lends its full support to the Djibouti process within the transitional Federal Government and the Alliance for the Re-liberation of Somalia, and there is no plan B to this process.
Ethiopia has begun its withdrawal from Somalia; this is an important step in the implementation of the Djibouti process. There are some concerns that there will be a security vacuum when Ethiopia leaves; the EU therefore continues to give substantial support to the African Union Mission to Somalia, the AMISOM. EUR 20 million have been allocated for the period of December 2008 to May 2009.
My fourth point is regarding direct contacts: we foresee resuming political dialogue with the intergovernmental authority on development at ministerial level. The authority on development proved its capacities during the engagement in Sudanese peace talks, which resulted in the signing of the comprehensive peace agreement in 2005. So the authority might become a key partner of the EU in bringing peace and stability to Somalia.
Last but not least, as regards the matter of more engagement, I would like to inform you that revision of the Horn of Africa strategy of the Commission will be initiated during our presidency, which is not in contradiction of my words on continuity.
Member of the Commission. - Mr President, let me make a few comments on this short, but important, debate. Firstly, on Somalia, I listened with great interest to all your comments and suggestions and I am encouraged to see that we agree, not only on the assessment of the situation, but also on the action to be taken. We need the support of the entire international community, including the new US administration, but also key players in the Islamic world, for a sustainable, political solution in Somalia and to finally end the unspeakable suffering of the population. Here the Commission will provide full political, but also strong financial, support to the Djibouti process.
I agree with Ana Maria Gomes that the countries of the Horn of Africa have serious human-rights and good-governance problems - many other colleagues have also said this. We are very concerned about these tremendous challenges. However, we consider that it would be difficult to make an across-the-board judgement regarding Article 9 of the Cotonou Agreement. We must stand firm on human rights and good governance, fully utilising the policy instruments at our disposal, including a political dialogue with clear benchmarks.
On food aid and food security, this is one of the priorities of the European Parliament resolution. In this context, I would like to emphasise that, in addition to the envelope of the EDF, there are now funds under the so-called food facility, which will be EUR 100 million from 2009 to 2011.
Finally, we are also fully aware of the situation of the Swedish citizen, Dawit Isaak, who is still under arrest in Eritrea. My colleague Louis Michel talked to President Isaias about this case during his last visit in June 2008, and some further quiet diplomacy is going on in this particular case. I can assure you that we remain committed to working towards the improvement of the human rights situation in Eritrea so that it is very dominant in our minds.
I have received a draft resolution tabled in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday, 15 January 2009.